

116 HR 2377 IH: Protect Drinking Water from PFAS Act of 2019
U.S. House of Representatives
2019-04-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 2377IN THE HOUSE OF REPRESENTATIVESApril 29, 2019Mr. Brendan F. Boyle of Pennsylvania (for himself, Mr. Pallone, Mr. Tonko, Mr. Kildee, and Mr. Fitzpatrick) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend the Safe Drinking Water Act to require the Administrator of the Environmental Protection
			 Agency to publish a maximum contaminant level goal and promulgate a
			 national primary drinking water regulation for total per- and
			 polyfluoroalkyl substances, and for other purposes.
	
 1.Short titleThis Act may be cited as the Protect Drinking Water from PFAS Act of 2019. 2.Deadline for regulations on PFASSection 1412(b)(12) of the Safe Drinking Water Act (42 U.S.C. 300g–1(b)(12)) is amended by adding at the end the following:
			
 (C)Per- and polyfluoroalkyl substancesNotwithstanding any other deadline established in this subsection, not later than 2 years after the date of enactment of this subparagraph, the Administrator shall publish a maximum contaminant level goal and promulgate a national primary drinking water regulation for total per- and polyfluoroalkyl substances..
		